Hall, Justice.
This is an appeal from the grant of a summary judgment decreeing title in the appellee. The appellant had filed suit against the appellee alleging trespass to land. The appellee filed an answer and cross claimed *104asking that title be decreed in him. The question involved a disputed encroachment over the boundary line growing out of the deeds to both parties from a common grantor. The appellee claimed title by adverse possession of the disputed property under written evidence of title for longer than seven years. Prior to the motion the case had been tried before a jury. The jury was unable to reach a verdict and a mistrial resulted.
Argued September 9, 1974 —
Decided October 25, 1974.
Hudson & Montgomery, Jim Hudson, for appellant.
Davis & Davidson, Jack S. Davidson, Robinson, Harben & Armstrong, Sam S. Harben, Jr., for appellee.
There being a genuine issue of a material question of fact (whether the possession is or was adverse for a period of seven years) the trial court erred in granting the motion for summary judgment.

Judgment reversed.


All the Justices concur.